Citation Nr: 9934323	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1977.

This appeal arose from a September 1992 rating decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
presented sufficient new and material evidence to reopen his 
claim for service connection for an anxiety neurosis.  This 
decision was confirmed by a rating action issued in November 
1993.  In March 1996, the Board of Veterans' Appeals (Board) 
remanded this case for additional development.  In March 
1998, the veteran testified at a personal hearing.  In March 
1999, a decision was rendered which continued to deny the 
requested benefit.


FINDINGS OF FACT

1.  In a decision dated in September 1981,  the Board denied 
the veteran's claim for service connection for a psychiatric 
disorder.  Specifically, it was found that the veteran's 
personality disorder, which was noted in service, was not a 
disability for which service connection could be granted and 
that an anxiety neurosis had not been present in service.  

2.  The RO refused to reopen the claim for service connection 
for an anxiety neurosis in September 1992, which was 
confirmed by a November 1993 decision.

3.  Evidence received since the refusal to reopen the 
veteran's claim is relevant to and probative of the question 
of whether the veteran's diagnosed anxiety neurosis had its 
onset during service, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran has submitted competent medical evidence that 
his anxiety neurosis is related to his period of service.
CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for an anxiety neurosis has been submitted.  
38 U.S.C.A. §§ 1131, 5107(a), 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999).

2.  The claim of entitlement to service connection for an 
anxiety neurosis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

The records shows that in a decision dated in September 1981,  
the Board denied the veteran's claim for service connection 
for a psychiatric disorder.  Specifically, it was found that 
the veteran's personality disorder, which was noted in 
service, was not a disability for which service connection 
could be granted and that an anxiety neurosis had not been 
present in service.  

The evidence which was of record at the time the RO refused 
to reopen this case in September 1992 and November 1993 
included the service medical records which contained a 
diagnosis of a personality disorder with passive-aggressive 
and passive dependent traits.  An acute anxiety reaction was 
noted during an October 1979 private hospitalization and a 
July 1980 VA examination diagnosed anxiety neurosis.  
Generalized anxiety disorder was diagnosed in February 1984.  
The remaining records included statements from the veteran's 
private physician (dated May 1981, June 1988, and November 
1993) which commented that the veteran had had no signs of 
anxiety prior to 1977.  

Evidence developed after the RO's refusals to reopen the 
veteran's claim included an April 1977 private 
hospitalization report.  This noted a diagnosis of anxiety.  
Significantly, this hospitalization occurred while the 
veteran was still in service.  Additional records reflected 
his continuing treatment for generalized anxiety disorder.

The veteran was afforded a VA examination in February 1999.  
After an examination and review of the record, the examiner 
then made the following comments:

It cannot be determined unequivocally whether the 
"anxiety" noted at the Emergency Room of the 
Pontiac General Hospital in 4/5/77, was a 
manifestation of the later diagnosis of anxiety 
neurosis at VA examination of 7/22/80 and the 
February 1984 diagnosis of generalized anxiety 
disorder.  It should be noted however, that records 
reflect a history of chronic alcohol abuse, which 
can mimic many psychiatric diagnosis.  The patient 
admitted that his heaviest drinking occurred in his 
teen years and during his time in the service.  The 
diagnosis of Anxiety disorder cannot comfortably be 
made with a patient actively using alcohol.  It is 
recommended that at least 3 months of sobriety be 
achieved with substance abusers prior to making an 
unequivocal diagnosis of anxiety disorder.

[The veteran] does present with a history of a 
Personality Disorder.  The axis II diagnosis most 
appropriate given his history is Personality 
Disorder NOS.

According to Elkins v. West, 12 Vet. App. 209 (1999), in new 
and material cases, the Secretary must first determine 
whether new and material evidence has been submitted under 
38 C.F.R. § 3.156(a) (1999).  Second, if new and material 
evidence has been presented, the claim is reopened and the 
Secretary must then determine if the claim is well grounded 
based upon all the evidence of record.  Third, if the claim 
is well grounded, the Secretary may then proceed to evaluate 
the merits of the claim. 

In the instant case, the evidence received after the RO's 
refusal to reopen the veteran's claim, particularly the April 
1977 hospital report (which reflected a diagnosis of anxiety 
while the veteran was still in service) is relevant to and 
probative of the question of whether the veteran's anxiety 
disorder was present in service.  Taking this evidence as 
credible, for the sole purpose of the claim to reopen, it is 
found that it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a) (1999).  
When there is such evidence, "[t]his does not mean that the 
claim will always be allowed, just that the case will be 
reopened and the new evidence considered in the context of 
all other evidence for a new determination of the issues.  
Smith v. Derwinski, 1 Vet. App. 178,180 (1991).

Since this claim has been reopened due to the presentation of 
new and material evidence, it must now be determined whether 
the claim is well grounded, based upon all the evidence of 
record.  In order to establish a well grounded claim for 
service connection, the following three elements must be 
satisfied:  1) the existence of a current disability; 2) the 
existence of a disease or injury in service, and 3) a 
relationship or nexus between the current disability and a 
disease contracted or an injury sustained in service.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In the instant case, the evidence clearly shows a 
current disability, that is, generalized anxiety disorder.  
The evidence also suggests that anxiety was diagnosed during 
his period of service.  Finally, the VA examination conducted 
in February 1999 suggested that the anxiety noted during the 
April 1977 hospitalization may have been an early 
manifestation of the later diagnosed generalized anxiety 
disorder.  Thus, it is found that this claim is well 
grounded.


ORDER

To the extent that the veteran has submitted new and material 
evidence to reopen his claim for service connection for an 
anxiety disorder, the appeal is granted.

To the extent that the veteran's claim for service connection 
is well grounded, the appeal is granted.


REMAND

The record contains copies of private treatment records that 
were received at the RO in April 1999.  The RO did not 
consider these records in relation to the veteran's claim for 
service connection for a psychiatric disorder.  Since such 
consideration by the RO has not been waived by the veteran, 
these records must be referred to the RO for review.  See 
38 C.F.R. § 20.1304(c) (1999).

The veteran was examined by VA in February 1999.  However, 
this examination did not provide a definitive diagnosis.  In 
addition, the examiner's comments were not responsive to a 
series of question posed by the RO.  As the veteran's claim 
is well grounded, further development is necessary.  
Accordingly, this case will be REMANDED to the RO for the 
following:

1.  The RO should refer this case to the 
examiner that conducted the February 1999 
VA examination of the veteran.  After 
reviewing the evidence of record, to 
include the findings of the February 1999 
VA examination, the examiner should 
answer the following questions:

	a)  does the veteran currently 
suffer from generalized anxiety disorder 
or from any other psychiatric disorder?

	b)  is it at least as likely as not 
that the diagnosis of "anxiety" noted 
in the April 1977 private hospital report 
was an early manifestation of the anxiety 
neurosis diagnosed at a July 1980 VA 
examination and the generalized anxiety 
disorder diagnosed in February 1984?

	c)  is it at least as likely as not 
that the "anxiety" diagnosed in the 
April 1977 private hospital report was a 
manifestation of the personality disorder 
with passive-aggressive and passive 
dependent traits noted in an October 1977 
service medical record?

	d)  If a generalized anxiety 
disorder is diagnosed, is it at least as 
likely as not that the July 1980 
diagnosis of an anxiety neurosis and the 
February 1984 diagnosis of generalized 
anxiety disorder are related to any 
currently diagnosed anxiety disorder?

2.  If the examiner is no longer 
available, the veteran should be afforded 
another VA psychiatric examination by a 
qualified specialist who, after a 
complete review of the entire claims 
folder, must respond to the above-noted 
questions.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for an anxiety neurosis without regard to 
finality.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals







